Citation Nr: 1400818	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  13-22 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to nonservice-connected death pension.

2.  Entitlement to 38 U.S.C.A. § 1318 Dependency and Indemnity Compensation (DIC), to include entitlement to DIC on the basis of clear and unmistakable error (CUE).

3.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The late Veteran served on active duty from January 1951 to January 1954.  The appellant is his surviving widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).  As discussed below, the Board finds that there was clear and unmistakable error (CUE) in the January 2003 rating decision with respect to the assignment of the effective date for TDIU.  The Board acknowledges that this issue has not been specifically considered by the RO.  It is, however, inextricably intertwined with the issue on appeal, and, in light of the favorable decision herein, the claimant is not prejudiced by the Board's consideration of this matter at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In December 2013, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge; a copy of this transcript is associated with the record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At the December 2013 hearing, the appellant stated that she wished to withdraw her appeal of the issue of entitlement to nonservice-connected death pension.

2.  Correspondence from the Veteran was received by VA on June 7, 2002, in which he expressly requested to reopen his claim for a rating increase for his service-connected disabilities.  

3.  A January 2003 rating decision granted the Veteran an increased evaluation to 50 percent for posttraumatic stress disorder (PTSD), effective June 7, 2002, and a TDIU, effective July 9, 2002.  

4.  The Veteran was notified of his appellate rights in connection with the January 2003 rating decision, but the decision was not appealed and became final.

5.  The January 2003 rating decision, in considering the evidence and law as it then existed at the time, committed clear and unmistakable error in arbitrarily assigning an effective date of July 9, 2002 for TDIU instead of June 7, 2002, which was the actual date VA received his claim for a rating increase; this error is undebatable and the outcome of the claim would have manifestly changed had it not been made.

6.  The Veteran died on July [redacted], 2012 at age 81; his death certificate lists multifocal pneumonia as his immediate cause of death, due to, or as a consequence of coronary artery disease.   

7.  The Veteran would have been in receipt of compensation at the 100 percent rate due to his service-connected disability for a period of 10 or more years prior to his death, but for clear and unmistakable error in the January 2003 rating decision.

8.  At the time of the Veteran's death, service connection was in effect for PTSD and gunshot wound residuals of the right forearm; these disabilities did not cause or substantially or materially contribute to the Veteran's death.

9.  The causes of the Veteran's death were not manifested during active service or for many years thereafter, nor were they otherwise causally related to active service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a withdrawal of the appellant's claim for service connection for nonservice-connected death pension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2013).

2.  The January 2003 rating decision, in assigning an effective date of July 9, 2002, for TDIU, committed clear and unmistakable error.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2013).

3.  The criteria for entitlement to dependency and indemnity compensation pursuant to the provisions of 38 U.S.C.A. § 1318 have been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2013).

4.  The Veteran's service-connected disabilities did not substantially or materially contribute to his death, and his death was not caused by a disability incurred in or aggravated by active service, presumed to have been or by any disability proximately due to, or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.300, 3.303, 3.307, 3.309, 3.310, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissal

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105(a) (West 2002 & Supp. 2013); 38 C.F.R. § 20.200 (2013).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2013).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b) (2013).

The December 2013 hearing transcript reflects that at a prehearing conference, it was determined that the appellate issue of entitlement to service connection for nonservice-connected death pension would be withdrawn.  See December 2013 Hearing Transcript (Tr.) at 2.  The Board finds that this statement qualified as a withdrawal of the issue of entitlement to nonservice-connected death pension.  Accordingly, the claim will be dismissed.

II. The Veterans Claims Assistance Act of 2000 (VCAA)

The first matter to address is whether the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), is applicable to that part of the appellant's DIC claim that considers entitlement on the basis of CUE with respect to a prior final rating decision dated in January 2003 which awarded the Veteran a TDIU effective July 9, 2002.  In Livesay v. Principi, 15 Vet. App, 165 (2001), the United States Court of Appeals for Veterans Claims (Court) noted that although the VCAA was potentially applicable to all pending claims, there were instances where the VCAA had no application as a matter of law.  Id. at 178.  The Court noted that the VCAA added a new section 5100 of Title 38 of the United States Code and that a "claimant," as defined by the new 38 U.S.C.A. § 5100, included a person applying for or seeking benefits under part II or III of Title 38, but could not encompass a person seeking revision of a final decision based on CUE pursuant to 38 U.S.C.A. §§ 5109A and 7111.  Id. at 179.  Thus, as the Court held that the VCAA did not apply to claims of CUE, no further discussion of the VCAA is warranted in this decision with respect to the CUE component of the appellant's DIC claim.  Given the favorable outcome of the CUE question, further consideration of this matter is not necessary.

With respect to the appellant's claim for DIC pursuant to the provisions of 38 U.S.C.A. § 1318, as will be further discussed in the analysis below, the Board has determined that based on a finding of CUE with regard to a pertinent prior final rating decision, there is legal entitlement to the claimed benefit and the appeal is being granted in full.  No further discussion of the VCAA notice requirements and VA's duty to assist is necessary with respect to this specific matter. 

With respect to the appellant's claim for the cause of the Veteran's death, the Board notes that in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his/her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his/her possession that pertains to the claim.  Additionally, in the subsequent case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court held that adequate notice must also include informing the claimant of (4) degree of disability; and (5) effective date.  Furthermore, in the context of a claim for service connection for cause of death benefits, statutory notice must include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service connected (predicated on the contentions or theory of service connection advanced by the veteran's survivor).  38 U.S.C.A. § 5103(a).  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The appellant's claim for VA DIC compensation was received by VA in August 2012.  In response, she was furnished with a letter issued in October 2012, prior to the RO's adjudication of the claim in December 2012, which fully complied with the requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006), and Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Thus, in view of the foregoing discussion, the Board concludes that VA's duty to notify in this case is satisfied.

In addition, the Board finds that the duty to assist the appellant has been satisfied.  All relevant records that are obtainable have been associated with the Veteran's claims file and were reviewed by both the RO and the Board in connection with the claim.  The late Veteran's service treatment records (including records from the Office of the Surgeon General) and his relevant post-service treatment records, and also his official death certificate listing those conditions which caused or contributed to his death in July 2012, have been obtained and associated with the record.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the general duty to assist provision, 38 U.S.C.A. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008). While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is necessary to substantiate the claim, and VA is excused from providing such assistance only when no reasonable possibility exists that such assistance would aid in substantiating the claim.  Wood, 520 F.3d at 1348.

The Board finds that a VA examination not necessary to decide the claim.  The Veteran did not exhibit chronic symptoms of coronary artery disease in service, there is no evidence to suggest that coronary artery disease manifested within the first post-service year, and the Appellant has not otherwise provided evidence indicating a link between the Veteran's cause of death and service.  Absent evidence indicating a nexus between any in-service event and the Veteran's terminal pneumonia and coronary artery disease, the Board finds that a remand for a VA opinion is not warranted.  The Appellant has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  Accordingly, the Board finds that the duties to notify and assist the Appellant in substantiating her claim have been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, including the evidence in VA's virtual/electronic systems.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Entitlement to 38 U.S.C.A. § 1318 DIC,
to include entitlement to DIC on the basis of CUE.

A surviving spouse may establish entitlement to dependency and indemnity compensation where it is shown that a veteran's death was not the result of willful misconduct, and at the time of death, the veteran was receiving, or entitled to receive, compensation for a service-connected disability and meets the following criteria: (1) that the veteran was continuously rated totally disabled for the 10 years immediately preceding death; (2) that the veteran was rated totally disabled upon separation from service, was continuously so rated, and died at least five years after separation from service; or, (3) that the veteran was a former prisoner of war and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b) (West 2002).  The statute was implemented by VA at 38 C.F.R. § 3.22.

In Wingo v. West, 11 Vet. App. 307 (1998), the Court interpreted 38 C.F.R. § 3.22(a) as permitting a DIC award in a case where the veteran had not established entitlement to VA compensation for a service-connected total disability and had never filed a claim for such benefits which could have resulted in entitlement to compensation for the required period.  The Court concluded that the language of 38 C.F.R. § 3.22(a) would permit a DIC award where it is determined that the veteran "hypothetically" would have been entitled to a total disability rating for the required period if he or she had applied for compensation during his or her lifetime.

Effective January 21, 2000, VA promulgated a final regulation pertaining to DIC benefits for survivors of certain veterans rated totally disabled at time of death.  See 65 Fed. Reg. 3,388-3,392 (2000); see 38 C.F.R. § 3.22.  The final regulation reflected VA's conclusion that 38 U.S.C.A. § 1318(b) authorizes payment of DIC only in cases where the veteran had, during his or her lifetime, established a right to receive total service-connected disability compensation from VA for the period required by that statute, or would have established such a right if not for clear and unmistakable error by VA.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal Circuit held that, for the purpose of determining whether a survivor is entitled to "enhanced" DIC benefits under a different statute, 38 U.S.C.A. § 1311(a)(2) (West 2002) (veteran required to have been rated totally disabled for a continuous period of eight years prior to death), the implementing regulation, 38 C.F.R. § 20.1106, does permit "hypothetical entitlement."

However, in National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), the Federal Circuit addressed a challenge to the validity of 38 C.F.R. § 3.22, and found a conflict between that regulation and 38 C.F.R. § 20.1106.  The Federal Circuit concluded that the revised 38 C.F.R. § 3.22 was inconsistent with 38 C.F.R. § 20.1106, which interprets a virtually identical veterans benefit statute, 38 U.S.C.A. § 1311(a)(2), and that VA failed to explain its rationale for interpreting these virtually identical statutes (38 U.S.C.A. § 1311 and 38 U.S.C.A. § 1318) in conflicting ways.  The Federal Circuit remanded the case, and directed VA to stay all proceedings involving claims for DIC benefits under 38 U.S.C.A. § 1318 where the outcome is dependent on 38 C.F.R. § 3.22, pending the conclusion of expedited VA rulemaking.

Accordingly, on April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide that there would be no "hypothetical" determinations as to whether a deceased veteran had been totally disabled for eight years prior to death so that the surviving spouse could qualify for the enhanced DIC benefit available under 38 U.S.C.A. § 1311(a)(2).  See 67 Fed. Reg. 16,309-16,317 (April 5, 2002), effective May 6, 2002.  In National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II), regarding a challenge to the validity of 38 C.F.R. § 3.22 as amended January 21, 2000, the Federal Circuit held, in part, that 38 C.F.R. § 3.22 as amended was not invalid insofar as it precluded "hypothetical entitlement" as an additional basis for establishing eligibility under 38 U.S.C.A. § 1318.  The Federal Circuit held that VA could properly construe the "entitled to receive" language of sections 1311(a)(2) and 1318 in the same way, and could properly construe the language of the two statutory sections to bar the filing of new claims, i.e., claims where no claim had been filed during the Veteran's life or the claim had been denied and was not subject to reopening, i.e., "hypothetical entitlement" claims.

In Rodriguez v. Peake, 511 F.3d 1147 (Fed. Circ. 2008), the Federal Circuit held that the application of amended section 3.22 to the appellee's claim did not create an unlawful retroactive effect because it did not retrospectively diminish any of her rights to benefits.  Thus, the Federal Circuit held that 38 C.F.R. § 3.22, as amended in 2000, did not have an unlawful retroactive effect and may be applied to claims for DIC benefits filed by survivors before the amendment took effect.

Based on the foregoing, VA has established that "hypothetical entitlement" is not a viable basis for establishing benefits under 38 U.S.C.A. § 1318.  Therefore, the only possible ways for the appellant to prevail on her claim for benefits under 38 U.S.C.A. § 1318 are (1) to meet the statutory duration requirements for a total disability rating at the time of death; or (2) to show that such requirements would have been met, but for clear and unmistakable error in a previous decision.

As relevant, at the time of the Veteran's death on July [redacted], 2012, service connection was in effect for PTSD, which was rated 50 percent disabling, and for gunshot wound residuals of the right forearm, rated 20 percent disabling.  He was also in receipt of a TDIU.  The effective date of the 50 percent disability rating for PTSD was June 7, 2002, and the effective date of the TDIU award was July 9, 2002.  Thus, the Veteran missed by a single day the requirement that he have a total rating that was in continuous effect for 10 or more years at the time of his death:  at the time of his death on July [redacted], 2012, he had been receiving a total rating since July 9, 2002 (9 years, 11 months, and 29 days).

In essence, the appellant seeks a finding that the Veteran satisfied the 10-year requirement for entitlement to § 1318 DIC.  She contended during her hearing that because two leap years occurred during this period, the Veteran met the 10-year criteria.  However, the law affords no provisions for adjustment to the 10-year criteria based on leap year(s).

A finding that an earlier effective date was warranted for TDIU would have the effect of satisfying the 10-year requirement under 38 U.S.C.A. § 1318.  The July 9, 2002 effective date for the TDIU was assigned by a January 2003 rating decision.  The effective date was not timely appealed and became final.  The Court held in Rudd v. Nicholson, 20 Vet. App. 296 (2006), that VA claimants may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed RO decision.  The Court reasoned that to allow such claims would vitiate the rule of finality.  Id. at 300.  See also Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005).  Although there are exceptions to the rule of finality and application of res judicata within the VA adjudication system, such as revision of a final decision on the basis of clear and unmistakable error, a freestanding claim for an earlier effective date is not one of the recognized exceptions.  See id. at 299-300 (recognizing clear and unmistakable error as a way to overcome the finality of a decision in order to obtain an earlier effective date); DiCarlo v. Nicholson, 20 Vet. App. 52, 56-57 (2006) (discussing the types of collateral attack authorized to challenge a final decision by the VA Secretary).  Thus, the only way that the appellant can prevail in her present claim for DIC is to establish that there was CUE in the prior final rating decision of January 2003 with regard to its assignment of the July 9, 2002 effective date for the Veteran's TDIU award.  See Rodriguez.

By history, the Veteran was granted service connection for a residuals of a gunshot wound to the right forearm by rating decision dated in June 1959 and an initial 10 percent rating was assigned.  That rating was increased to 20 percent in a November 1993 rating decision, which remained in effect until the Veteran's death.  In a February 1998 rating decision the Veteran was granted service connection for PTSD and an initial 10 percent rating was assigned.

In a written statement dated June 4, 2002, date-stamped as received at the RO on June 7, 2002, the Veteran requested "a review of my files for consideration of an increase in my s/c disabilities."

In the subsequent January 2003 rating decision, the 10 percent rating assigned for his PTSD was increased to 50 percent.  The RO made the effective date of the increase June 7, 2002.  The January 2003 rating decision also granted TDIU with an effective date of July 9, 2002.

Notice of the January 2003 rating decision and the Veteran's appellate rights were furnished to the Veteran in correspondence dated in January 2003.  The record indicates that he did not file a timely notice of disagreement to initiate an appeal, and the January 2003 rating decision became final.  38 U.S.C.A. § 7105(c) (West 1991).  

The June 7, 2002 effective date of the increased rating was predicated on the date on which the RO determined that VA received the Veteran's claim for an increased evaluation.  Under "jurisdiction," the RO noted "claim for increase received 06/07/2002."  

It is further evident that the grant of TDIU was predicated on the increased rating for PTSD.  The January 2003 rating decision also granted TDIU and explained under reasons for decision "you now have a combined 60 percent disability evaluation [due to the increase to 50 percent for PTSD granted in that same January 2003 rating decision] and you are retired due to a combination of service-connected and nonservice-connected disabilities."  

However, the effective date for the TDIU claim was not June 7, 2002, but instead was July 9, 2002.  The January 2003 rating decision noted that July 9, 2002, was "the date your [TDIU] claim was received."  A thorough review of the file does not reveal a document or "claim" from the Veteran received by VA on July 9, 2002.  In fact, as noted above, the RO indicated that the claim was received on June 7, 2002.  

The law governing effective dates for awards of increased ratings of VA compensation that were in effect at the time states, generally, that the effective date of an evaluation and award of pension, compensation or DIC based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (2002).  38 C.F.R. § 3.400(o)(2) (2002) further states that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim was received within one year from such date; otherwise, date of receipt of the claim.

The Board finds that the January 2003 rating decision committed CUE for failing to recognize that the only correspondence of record with respect to the adjudicated claims was received by VA on June 7, 2002.  Thus, this date should have been the assigned effective date for the award of TDIU in addition to the award of an increased rating for PTSD.  This is particularly true as it is clear that the grant of TDIU was predicated on the increased rating awarded for PTSD.
 
Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993). 

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. at 43.  

Where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k) (2013). 

The Court has propounded a three-pronged test to determine whether CUE is present in a prior final determination: 

(1) Either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; 

(2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and - 

(3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  

Damrel, 6 Vet. App. at 245, quoting Russell, 3 Vet. App. at 313-14. 

The revision of a final rating decision based on CUE generally will involve the assignment of an earlier effective date for those benefits involved because the governing regulation requires that benefits be paid "as if the corrected decision had been made on the date of the reversed decision."  38 C.F.R. § 3.105(a). 

Based on the evidence which was of record at the time of the January 2003 RO decision, and the law as it stood at that time, the Board concludes that this rating decision involved CUE.  The January 2003 rating decision determined that the Veteran's low back disability met the criteria for a 50 percent evaluation (and thus a TDIU under 38 C.F.R. § 4.16(a)) as of the date VA received correspondence from him on June 7, 2002, requesting a rating increase.  However, an effective date of July 9, 2002, was inexplicably assigned for the grant of TDIU.  Again, there are no documents in the file that were received by VA on that date.

Analysis of the January 2003 rating decision, however, does not show why the RO selected this particular (July 9, 2002) date over the June 7, 2002, date.  It is apparent to the Board that the January 2003 decision arbitrarily chose the later date, even though the Veteran had unambiguously expressed his desire for a rating increase in his June 2007 correspondence.  As it is factually obvious that the actual date of the Veteran's claim for a rating increase was June 7, 2002, the Board finds that there was CUE in this part of the January 2003 decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  The Board will therefore revise the effective date for the Veteran's TDIU award to June 7, 2002.
 
Having determined that there is CUE with respect to the January 2003 rating decision's assignment of a July 9, 2002, effective date for the Veteran's TDIU award, and that the revised effective date is properly June 7, 2002, the Board has considered the evidence of record under the pertinent laws and regulations discussed above.  The Board finds that the appellant is entitled to DIC benefits as the requirements of 38 U.S.C.A. § 1318 are now clearly met.  The revised effective date for the Veteran's TDIU award results in his having been in receipt of compensation at the 100 percent rate due to service-connected disability for 10 or more years prior to his death.  Accordingly, the appeal for DIC benefits under § 1318 is granted.

IV. Entitlement to service connection for the Veteran's cause of death.

As discussed above, the Board has found that at the time of his death, the Veteran had been rated totally disabled for a period of more than 10 years.  The award of 38 U.S.C.A. § 1318 compensation, however, does not represent a complete grant of DIC benefits in this case.  On the contrary, while a grant of service connection for a Veteran's cause of death generally moots a claim for 38 U.S.C.A. § 1318 benefits, the reverse is not true.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  That is because 38 U.S.C.A. § 1318 only provides for benefits under Chapter 13 of the United States Code, while 38 U.S.C.A. § 1310 contemplates additional benefits outside that chapter, such as the reimbursement of burial and funeral expenses.  Accordingly, the Board finds that, notwithstanding the appellant's award of 38 U.S.C.A. § 1318 benefits, her 38 U.S.C.A. § 1310 claim has properly remained in appellate status.  The Board now turns to the merits of that claim.

The cause of the Veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  

For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran's claims file shows that he died in July 2012 at age 81.  His death certificate shows that his immediate cause of death was listed as multifocal pneumonia due to, or as a consequence of, coronary artery disease.  At the time of the Veteran's death, service connection was in effect for PTSD and gunshot wound residuals of the right forearm.

The Veteran's service medical records do not show treatment or onset of cardiovascular disease or hypertension during active duty.  His heart and vascular system were normal on entrance examination in January 1951 and separation examination in January 1954.  Chest X-ray study was also negative on separation examination in January 1954.  A May 1959 VA examination report found cardiovascular system normal.  A March 1991 VA genitourinary consult noted hypertension with no history of coronary artery disease.

It is noted that the claims folder does not reveal specific contentions made by the appellant with respect to a claim for DIC benefits based on the cause of the Veteran's death.  To the extent that she claims entitlement to service connection for cardiovascular disease that ultimately caused the Veteran's death, the Board finds no clinical basis to allow service connection on a direct basis in view of the foregoing evidence showing no such as of hypertension, cardiomegaly, or heart disease in service or manifest to a compensable degree within one year following the Veteran's discharge from active duty.  There is also no objective medical or lay evidence of continuity of symptomatology.  

In view of the foregoing discussion, the Board concludes that the weight of the evidence is against the appellant's claim of service connection for the Veteran's cause of death.  The late Veteran's service-connected disabilities have not been determined to have been causal or substantially or materially contributing factors to his death, and there is no evidence that his primary cause of death due to multifocal pneumonia due to coronary artery disease is related to his military service.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to nonservice-connected death pension is dismissed.

Entitlement to 38 U.S.C. § 1318 DIC is granted.

Entitlement to service connection for the Veteran's cause of death is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


